Exhibit 10.1




STOCK EXCHANGE AGREEMENT

This Stock Exchange Agreement together with all the Exhibits, Schedules and
other attachments (the "Agreement") is entered into on April 10, 2007 and is
made among MCA HOLDINGS CORPORATION, a Nevada corporation ("MCA"), and JET
GLOBAL ENERGY LIMITED, a Hunan, China corporation ("JGE") and JET GLOBAL
INTERNATIONAL INVESTMENTS GROUP, LIMITED, a Hong Kong Corporation (the
"Seller").

PRELIMINARY STATEMENTS

WHEREAS, the Board of Directors of JGE and MCA deem it advisable and generally
in their best interests that MCA acquire all of the issued and outstanding
capital stock of JGE;

WHEREAS, JGE has received a certificate of approval from the provincial
government of Hunan that reflects the ownership of JGE;

WHEREAS, MCA shall be the acquiring corporation and it has authorized capital
stock consisting of 100,000,000 shares of voting common stock with $.0001 par
value per share, of which 10,515,000 shares are now issued and outstanding and
10,000,000 shares of preferred stock, none of which are issued and outstanding;

NOW, THEREFORE, in consideration of the premises and of the mutual agreement,
covenants, and provisions hereinafter set forth, the parties hereto agree that
all of the outstanding shares of JGE common stock shall be exchanged for shares
of MCA common stock, effective the Effective Date (as hereinafter defined) and
hereby agree upon and prescribe the terms and conditions of such share exchange
and the manner of carrying the same into effect, as follows:

ARTICLE I

ACQUISITION

1.01

Acquisition.  As promptly as practicable following the satisfaction or waiver of
the conditions to the Parties' respective obligations hereunder, at the
Effective Time (as defined in Section 1.03) and pursuant to the terms hereof,
the Seller shall transfer all the common stock of JGE to MCA.  In consideration
for such transfer, Seller shall receive in exchange 38,000,000 shares of MCA
Common Stock with a valuation of $.60 per share (the "Exchange Transaction")
which shall be transferred by MCA to the Seller in accordance with the schedule
set forth in Section 1.03 below.  Such shares of Common Stock shall have the
terms and characteristics set forth in MCA's articles of incorporation ("MCA
Shares").  The MCA Shares shall be distributed in accordance with the terms set
forth in Section 1.03(b) below.

1.02

Restrictions on Sales of MCA Shares.  Upon issuance of the MCA Shares to the
Seller, in accordance with the terms and conditions hereof, the MCA Shares shall
be fully paid, validly issued, and nonassessable, and not subject to any
preemptive rights or any liens, claims, equities, encumbrances, or security
interests or any restrictions on the transfer thereof other than those set forth
in this Agreement or imposed by law. At the Effective Time, the MCA Shares shall
not be subject to an effective Registration Statement under the Securities Act
of 1933, and may be sold or transferred only pursuant to an effective
Registration Statement or an exemption











from registration, and in compliance with all applicable state securities laws.
 It is acknowledged that the certificates representing the MCA Shares will bear
a restrictive legend similar to the following:

The Shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, and may not be sold or otherwise transferred
unless a compliance with the registration provisions of such Act has been made
or unless availability of an exemption from such registration provisions has
been established or unless sold pursuant to Rule 144 under the Securities Act of
1933.

1.03

Closing; Surrender of Certificates.

The Closing shall take place on or before April 15, 2007 (the "Closing Date") at
1:00 p.m. Eastern Standard Time at the offices of Jones, Haley & Mottern, P.C.
 The Closing may be rescheduled by agreement of the parties.  The date of the
Closing shall be the Effective Time of the Exchange Transaction.

(a)

Transfers at Closing.  At the Closing, the Seller shall transfer its JGE share
certificates to MCA and MCA shall transfer certificates for 19,000,000 MCA
Shares to JGE in accordance with Section 1.01 above.  At the Closing the Seller
shall deliver to MCA such other documents as called for herein; and at the
Closing, MCA shall deliver to Seller such other documents as called for herein.

(b)

Transfers One Year from Closing.  In addition, one year following the completion
of the electrical generating facility (the "Facility"), MCA shall issue to JGE
an additional certificate representing 9,500,000 shares of the common stock of
MCA, provided, however, that at the time of delivery JGE shall have attained
gross revenues during the immediately preceding 12-month period of a minimum of
$12,000,000 USD and net income after taxes during the same period of a minimum
of $500,000 USD.

(c)

Transfers Two Years from Closing.  Two years following the completion of the
Facility, MCA shall issue to JGE an additional certificate representing
9,500,000 shares of the Common Stock of MCA, provided, however, at that time JGE
shall have attained gross revenues during the immediately preceding 12-month
period of $24,000,000 USD and net income after taxes during the same period of a
minimum of $2,500,000 USD.

(d)

Rights to Repurchase.  In the event that construction of the Facility is not
complete or in the event the Facility is not capable of the generation of
electricity on a commercial basis within one year following the Closing, then
MCA will have the option to repurchase all outstanding MCA Shares held by the
Seller in exchange for the JGE Shares held by MCA.  This option shall be in the
form attached hereto as Exhibit "C".

1.04

Additional Actions.  If, at any time after the Effective Time, MCA shall
consider or be advised that any further assignments or assurances in law or any
other acts are necessary or desirable to vest, perfect or confirm, of record or
otherwise, in MCA or JGE, title to and possession of any property or right of
JGE acquired or to be acquired by reason of, or as a result of, the Exchange
Transaction, or otherwise to carry out the purposes of this Agreement, JGE
and/or the Seller and its proper officers and directors, solely in their
official capacity as officers





2




and directors, shall execute any and all documents necessary to vest, perfect or
confirm title to and possession of such property or rights in MCA or the
Sellers, as appropriate and otherwise to carry out the purposes of this
Agreement.

1.05

Escrow.  At the time of delivery of the MCA certificates described in section
1.01 and 1.03 above, such certificates shall be deposited with an escrow agent
suitable to both parties and shall be subject to an escrow agreement in the form
attached hereto as Exhibit "A".  In addition, the MCA Shares shall be subject to
an option agreement in the form attached hereto as Exhibit "B" and Exhibit "C".
 Under the terms of the option agreements, MCA shall have the right to
repurchase its MCA Shares in consideration for the JGE Shares, in the event that
certain performance standards as set forth in Section 1.03 above are not
achieved.

1.06

Effect of Share Exchange.

(a)

Tax Treatment.  This Agreement contemplates a tax-free exchange of all the
Shares of JGE and MCA pursuant to §351 of the internal revenue code.  Following
the "Closing" of the Exchange Transaction, it is contemplated that JGE will
remain in existence as a wholly subsidiary of MCA.

(b)

General.  As aforesaid, the Share Exchange shall become effective on the Closing
Date.

(c)

Articles of Incorporation and By-laws.  The Articles of Incorporation and
By-laws of both JGE and MCA, as in effect on the Closing Date shall continue to
remain in full force and effect (without interruption) on and after the Closing
Date.

(d)

Directors and Officers.  On the Effective Date the Boards of Directors and the
Officers of JGE and MCA shall be as set forth on Schedule D attached hereto.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF

JGE AND THE SELLER

In order to induce MCA to enter into this Agreement, JGE and the Seller, jointly
and severally, represent and warrant that the statements contained in this
Article II are true and complete as of the date of this Agreement and will be
true and complete as of the Effective Time (as though made then and through the
Effective Time).

2.01

Organization and Standing.  JGE is a corporation duly organized, existing and in
good standing under the laws of the Province of Hunan, the Peoples Republic of
China with full power and authority (corporate and other) to own, lease, use and
operate its properties and to conduct its business as it is currently conducted.
 JGE is duly qualified to do business and is in good standing in each
jurisdiction where its activities would require qualification, except where the
failure to qualify would not have a material adverse effect upon JGE's business
or financial condition, or on the ability of the Parties to consummate the
transactions contemplated by this Agreement (each, a "JGE Material Adverse
Effect").  JGE is not in default of any provision of its Certificate of
Incorporation, Bylaws or other agreements relating to corporate governance or
organization.





3




2.02

Corporate Power and Authority.  JGE has all requisite corporate power and
authority to enter into and perform this Agreement.  JGE has duly executed and
delivered this Agreement and this Agreement is a legal, valid and binding
obligation of JGE, enforceable in accordance with its terms.  Seller represents
and warrants that this Agreement is valid and binding on the Seller according to
its terms and shall be binding on its successors in interest or assigns.

2.03

Conflicts; Consents and Approvals.  Except as set forth in Schedule 2.03, JGE
and the Seller's execution or performance of this Agreement will not:

(a)

result in a breach or default or entitle any third party to terminate or
accelerate any of the terms, conditions or provisions of the Certificates of
Incorporation or Bylaws of JGE or any agreement or obligation of JGE; or

(b)

violate any order, writ, injunction, decree, statute, rule, or regulation
applicable to JGE or its properties or assets.

2.04

Ownership of JGE Stock and Capitalization.  

(a)

Authorized Shares.  Schedule 2.04 sets forth the authorized, issued and
outstanding capital stock of JGE  ("JGE Stock") and the names and addresses of
the holders thereof.  All shares of JGE Stock are legally and beneficially owned
as set forth on Schedule 2.04.

(b)

Issuance of Shares.  All shares of JGE Stock: (i) are duly and validly
authorized and issued, fully paid and non-assessable, with no liability
attaching to the ownership thereof, (ii) are not subject to, and were not issued
in contravention of, any preemptive or similar rights pursuant to any provision
of law, JGE Certificate of Incorporation or Bylaws or any agreement, contract or
other obligation to which JGE or Seller is a party or is subject, and (c) were
issued in accordance with all applicable laws.  The rights, privileges and
preferences of JGE Stock are as stated in its Certificates of Incorporation.
 There are no outstanding options, subscriptions, warrants, puts, calls,
agreements, understandings, claims or other commitments or rights of any type
relating to the issuance, sale or transfer by JGE or the Seller of any
securities or interests of JGE, nor are there outstanding any securities which
are convertible into or exchangeable for shares or equity interests of JGE.

2.05

No Transfer Restrictions.  Except as set forth in Schedule 2.05, there are no
outstanding agreements, restrictions, contracts, commitments or demands of any
character to which the Seller is a party or of which Seller is aware which
relate to or restrict the transfer of any of the shares of JGE Stock.  Upon
consummation of the Exchange Transaction as contemplated by this Agreement, MCA
will acquire good and marketable title to the JGE Stock, free and clear of all
liens, pledges, claims, security interests, encumbrances, charges or
restrictions of any kind.

2.06

Litigation.  Except as set forth in Schedule 2.06, there is no legal action or
any proceeding or investigation ("Action") pending or, to the knowledge of JGE,
threatened against JGE or the Seller which could have a material adverse effect
on their assets, financial condition or ability to execute and perform this
Agreement (an "JGE Material Adverse Effect").





4




2.07

Brokerage and Finder's Fees.  Neither JGE nor any of its directors, officers or
employees have incurred, or will incur, any brokerage, finders or similar fee in
connection with the Exchange Transaction or this Agreement which is the
obligation of JGE.

2.08

Audited and Unaudited Financial Statements.  JGE has furnished to MCA its
financial statements for the period ending February 28, 2007 (the "JGE Financial
Statements").  The JGE Financial Statements (including the related notes, where
applicable) are attached hereto as Exhibit 2.08, and such JGE Financial
Statements fairly present the assets, liabilities, results of the operations and
changes in stockholders' equity and financial position of JGE for the respective
periods or as of the respective dates therein set forth.  The books and records
of JGE are true and complete in all material respects and have been, and are
being, maintained in all material respects in accordance with applicable legal
and accounting requirements.

2.09

Undisclosed Liabilities.  JGE has no liabilities or obligations of any nature,
except those of less than One Thousand Dollars ($1,000.00), individually, and no
more than Five Thousand Dollars ($5,000.00) in the aggregate, other than those
disclosed in the JGE Financial Statements.

2.10

Taxes.

(a)

Payment.  Except as disclosed in Schedule 2.10, JGE has timely paid or accrued
all national, state, local and foreign taxes, assessments, fees and other
governmental charges required to be paid or accrued as of the date hereof
("Taxes"), and have filed all national, state, local and foreign tax returns and
tax reports that it is required to file (the "Returns").  Such Returns and
reports are true, correct and complete and have not been amended, and all taxes
for which JGE is liable arising under the Returns and reports have either been
fully paid or are adequately reserved for in the Financial Statements, and will
be timely paid when due.  No claim has been made by authorities in any
jurisdiction where JGE did not file tax returns that it is or may be subject to
taxation by that jurisdiction.  

(b)

Tax Returns.  JGE has delivered to MCA copies of all national, state, local, and
foreign tax returns filed by JGE for taxable periods ending on or before
December 31, 2006.  To JGE's knowledge there is no pending or threatened
national, state, local or foreign tax audit or assessment nor any agreement by
JGE with any federal, state, local or foreign taxing authority that may affect
the tax liability of JGE.

(c)

Tax Liability.  Seller represents that it shall have no obligation with respect
to any tax liability of JGE attributable to any period prior to the Effective
Time.

2.11

Compliance with Law.  JGE has materially complied with all laws, statutes,
ordinances, orders, rules, and all judgments, decisions and orders entered by
any federal, state, local or foreign court or governmental authority or
instrumentality applicable or relating to JGE or its businesses or properties
("JGE Applicable Laws").

2.12

Proprietary Rights.  JGE owns all rights to that certain license number 1188102,
dated February 5, 2007, with the Province of Hunan, which authorizes JGE to
operate an electrical generating facility in that Province, a copy of which is
attached hereto as Exhibit 2.12 (the "License").  The License is currently
effective and it will not be affected by this Exchange Transaction.

The License is not subject to any pending or threatened challenge,
investigation, proceedings, inquiries, reviews, and claims of infringement,
unfair competition, or other claims of any entity.

2.13

Bank Accounts, Depositories, Powers of Attorney.  A true, correct and complete
list of the names and locations of all banks or other depositories where JGE has
accounts or safe deposit boxes with the names of the persons authorized to have
access in anyway to these items is set forth in Schedule 2.14.  Except as set
forth in Schedule 2.14, no person has power of attorney with respect to JGE,
except in the normal course of business.

2.14

Title to and Condition of Properties.  Except as set forth in Schedule 2.15, JGE
has good, valid and marketable title or ownership, held free and clear of any
encumbrance whatsoever to all of its assets and properties of every kind,
tangible or intangible, wherever located which is used or planned to be used in
the conduct of its business.  

2.15

No Conflict or Default.  JGE's execution and performance of this Agreement will
not: (i) violate any Applicable Laws or Permits, (ii) cause a lien, security
interest or encumbrance of any nature whatsoever with respect to the properties
or assets of JGE, or (iii) give any entity an interest or rights, including
rights of termination, acceleration or cancellation, with respect to any of the
properties, or assets of JGE.

2.16

Complete Disclosure.  The representations and warranties of JGE and the Seller
in this Agreement or the related Schedules and Exhibits delivered by or on JGE's
behalf do not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements herein or therein, in
light of the circumstances in which they are made, not misleading.

2.17

Patents and Technology.  JGE shall have all necessary patents, copyrights and
other ownership rights, in all material technology, processes, procedures and
software used or contemplated to be used by JGE in its business.

ARTICLE III

MCA'S REPRESENTATIONS AND WARRANTIES

To induce JGE and the Seller to enter into this Agreement, MCA represents and
warrants to JGE and the Seller that:

3.01

Organization and Standing.  MCA is a Nevada corporation, with full power and
authority (corporate and other) to conduct its business as currently conducted.
 MCA is duly qualified to do business and is in good standing in each
jurisdiction where its activities would require qualification, except where the
failure to qualify would not have a material adverse effect upon MCA's business
or financial condition, or on the ability of the Parties to consummate the
transactions contemplated by this Agreement (each, a "MCA Material Adverse
Effect").  MCA is not in default of any provision of its organizational
documents.

3.02

Capitalization and Security Holders.  The authorized capitalization of MCA
consists of 100,000,000 authorized shares of Common Stock and 10,000,000 shares
of Preferred Stock, of which approximately 10,515,000 shares of Common Stock and
no shares of Preferred Stock are issued and outstanding as of March 31, 2006.
 Each outstanding share of MCA Stock has been duly authorized and validly issued
and is fully paid and non-assessable, and no shares of MCA Stock have been
issued in violation of preemptive or similar rights.

There are no outstanding options, subscriptions, warrants, puts, calls,
agreements, understandings, claims or other commitments or rights of any type
relating to the issuance, sale or transfer by MCA or, to MCA's knowledge, any
holder of MCA Stock, of any other securities or interests of MCA, nor are there
outstanding any securities which are convertible into or exchangeable for MCA
Stock, or any other equity interests of MCA.  The issuance and sale of all
securities of MCA have been in full compliance in all material respects with all
applicable federal and state securities laws or pursuant to valid exemptions
from such laws.

3.03

Corporate Power and Authority.  MCA has all requisite power and authority to
enter into and perform this Agreement and to carry out its obligations under
this Agreement.  This Agreement and the transactions contemplated by this
Agreement have been duly and validly authorized by all necessary Board of
Director action on the part of MCA.  This Agreement has been duly executed and
delivered and constitutes the legal, valid and binding obligation of MCA.

3.04

Consents and Approvals. Except as set forth with respect to MCA on Schedule
3.04, MCA's execution, delivery or performance of this Agreement does not and
will not require any consents or approvals of, filings with, or action by any
third party.

3.05

Audited and Unaudited Financial Statements.  MCA has furnished to Sellers the
MCA Financial Statements for the period ending December 31, 2006 (the "MCA
Financial Statements").  The MCA Financial Statements (including the related
notes, where applicable) fairly present (subject, in the case of the unaudited
statements, to audit adjustments normal in nature and amount and the addition of
customary notes) the assets, liabilities, results of the operations and changes
in stockholders' equity and financial position of MCA for the respective periods
or as of the respective dates therein set forth; and the Financial Statements
(including the related notes, where applicable) have been prepared in accordance
with generally accepted accounting principles ("GAAP") consistently applied
during the periods involved, except as indicated in the notes thereto.  

3.06

Taxes.  MCA has paid all federal, state, local and foreign taxes, assessments,
fees and other governmental charges it is legally required to pay.  MCA has
filed all federal, state, local and foreign tax returns and tax reports it is
legally required to file and the returns and reports are true, correct and
complete and have not been amended, and all taxes arising under the returns and
reports have been either fully paid or adequately reserved for in the MCA
Financial Statements, and will be timely paid when due.

3.07

Compliance with Law.  Except where the failure to comply would not have a MCA
Material Adverse Effect, MCA has materially complied with all laws, statutes,
ordinances, orders, rules, and all judgments, decisions and orders entered, by
any federal, state, local or foreign court or governmental authority or
instrumentality applicable or relating to MCA or its businesses or properties
("MCA Applicable Laws").

3.08

No Conflict or Default.  MCA's execution, delivery or performance of this
Agreement will not violate any MCA Applicable Laws or conflict with or result in
the breach of any provision of MCA's organizational documents.

3.09

Litigation.  There is no legal action or any proceeding or investigation
("Action") pending or, to the knowledge of MCA, threatened against MCA which
could have a MCA Material Adverse Effect or a material adverse effect on MCA's
ability to execute and perform this Agreement.

3.10

Complete Disclosure.  The representations and warranties by MCA in this
Agreement or the related Schedules and Exhibits delivered by or on MCA's behalf
do not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements herein or therein, in
light of the circumstances in which they are made, not misleading

ARTICLE IV

COVENANTS OF THE PARTIES

4.01

Mutual Covenants.

(a)

General.  Each Party shall use its best efforts to take all actions promptly and
do all things necessary, proper or advisable to perform as required in this
Agreement, including without limitation using all commercially reasonable
efforts to cause the satisfaction of all the conditions set forth in this
Agreement for which the Party is responsible as soon as reasonably practicable
and to prepare, execute, acknowledge or verify, deliver, and file the additional
documents, and take or cause to be taken the additional actions, as any Party
may reasonably request to carry out the purposes or intent of this Agreement.

(b)

Cooperation.  At and after the Effective Time, each Party shall execute any and
all further documents and writings and perform any other commercially reasonable
actions reasonably requested by the other Party to perform this Agreement.

(c)

Confidential Information.  No Party shall at any time directly or indirectly
copy, disseminate or use, for such Party's own benefit or the benefit of any
third party, any information that has been disclosed in confidence by the other
Party ("Confidential Information"), regardless of how the Confidential
Information was acquired, except for the disclosure or use of the Confidential
Information: (x) upon the advice of counsel required by law or legal process, or
(y) authorized in writing by the Party that owns the Confidential Information.  

Each Party acknowledges and agrees that remedies at law for a violation or
attempted violation of any of the obligations in this Section 4.01(d) would be
inadequate and would cause immediate irreparable harm to the other Parties, and
agrees that in the event of any such violation or attempted violation, each
Party is entitled to a temporary restraining order, temporary and permanent
injunctions, and other equitable relief, without the necessity of posting any
bond or proving any actual damage, in addition to all other rights and remedies
which may be available.

(d)

Obligation to Update Schedules.  Immediately prior to the Closing, each Party
shall promptly disclose to the others any information contained in the
representations and warranties or Schedules which at any time is materially
incomplete or is no longer materially correct or any material adverse
development affecting the results of either MCA's or JGE's respective
operations; provided, however, that no disclosure to this Agreement shall be
deemed to modify, amend or supplement the representations and warranties of a
Party or the Schedules attached unless the Party to whom the representations and
warranties are made has consented in writing.

(e)

Regulatory Matters and Approvals.  Each of the Parties will give any notices to,
make any filings with, and use their reasonable best efforts to obtain any
authorizations, consents, and approvals of governments and governmental agencies
in order to effect the Exchange Transaction.

4.02

Reasonable Access.  JGE shall give to MCA, its counsel, accountants, financial
advisers and lenders, and other representatives, after reasonable notice,
reasonable access, during normal business hours, throughout the period prior to
the Closing, to all of the properties, books, contracts, commitments and records
relating exclusively to JGE's business, and JGE shall reasonably cooperate with
MCA and its accountants in connection with the preparation of timely and
complete audited and unaudited financial statements.

ARTICLE V

CONDITIONS

5.01

Mutual Conditions.  The Parties' obligations to consummate the Exchange
Transaction and to perform this Agreement are subject to all of the following
conditions:

(a)

No Action.  No Action before any court or governmental body is pending or
threatened wherein a judgment, decree or order would restrain, prohibit or
invalidate any of the transactions contemplated by this Agreement or cause the
Exchange Transaction to be declared unlawful or rescinded.

(b)

Approvals.  All action necessary to authorize the execution and delivery of this
Agreement and consummation of the Exchange Transaction have been obtained.

5.02

Conditions to Obligations of MCA.  MCA's obligation to consummate the Exchange
Transaction and to perform this Agreement is subject to the fulfillment of all
of the following conditions unless waived by MCA in writing:

(a)

Representations and Warranties.  The representations and warranties of JGE and
the Seller set forth in this Agreement are true and correct as of the Closing as
though made at and as of the Closing.

(b)

Performance of Agreement.  JGE and the Seller shall have performed and observed
in all material respects all obligations and conditions to be performed or
observed by it or them under this Agreement at or prior to the Closing.

(c)

Due Diligence Investigation.  MCA, in its sole discretion, shall be fully
satisfied with the results of its legal and financial due diligence
investigation of JGE.

(d)

Officers' Certificate.  JGE shall have furnished to MCA a certificate, dated the
date of the Closing and signed by the President of JGE on behalf of JGE that the
conditions set forth in Sections 5.02(a) and (b) have been fulfilled, and attach
a good standing certificate for JGE.

(e)

Material Adverse Changes.  Since the date of this Agreement, there has occurred
no change in the operations, prospects, assets, business, or condition
(financial or otherwise) of JGE which would have a JGE Material Adverse Effect.

(f)

Deliveries.  All documents or instruments required to be delivered by JGE, the
Seller or other holders of JGE Stock at or prior to the Closing, shall have been
delivered to MCA.

(g)

Corporate Approval.  This Stock Exchange Agreement shall have been approved by
all necessary corporate action.

(h)

Consents.  JGE shall have procured all third-party consents necessary to effect
the Exchange Transaction.

(i)

Resignations.  MCA shall have received the resignations, effective as of the
Closing Date or such later date as shall be agreed by the parties.

(j)

Form of Actions.  All actions to be taken by JGE in connection with consummation
of the transactions contemplated hereby and all certificates, opinions,
instruments, and other documents required to effect the transactions
contemplated hereby will be satisfactory in form and substance to MCA.

(k)

Escrow.  An escrow account shall be established in accordance with the terms of
Section 1.03 above.

(l)

Financial Statements.  JGE shall deliver to MCA financial statements for the
period ending February 28, 2007, which as are audited in accordance with
Generally Accepted Accounting Principles.

5.03

Conditions to Obligations of JGE.  JGE's and the Seller' obligations to
consummate the Exchange Transaction and to perform this Agreement is subject to
the fulfillment of all of the following conditions, unless waived by JGE in
writing:

(a)

Representations and Warranties.  MCA's representations and warranties set forth
in this Agreement are true and correct as of the Closing as though made at the
Closing except where any untruth or inaccuracy will not, either individually or
in the aggregate, have a MCA Material Adverse Effect.

(b)

Performance of Agreement.  MCA shall have performed and observed in all material
respects all obligations and conditions to be performed or observed by it under
this Agreement at or prior to the Closing.

(c)

Officers' Certificate.  MCA has furnished a certificate, dated the date of the
Closing and signed by the President of MCA on behalf of MCA that the conditions
set forth in Sections 5.03(a) and (b) have been fulfilled;

(d)

Material Adverse Changes.  There has occurred no change in the operations,
prospects, assets, business, or condition (financial or otherwise) of MCA which
would have a MCA Material Adverse Effect.

(e)

Deliveries.  All documents or instruments required to be delivered by MCA or
third parties at or prior to the Closing, shall have been delivered to JGE or
the Seller.

ARTICLE VI

TERMINATION, SURVIVAL AND MISCELLANEOUS AGREEMENTS

6.01

Termination.  This Agreement may be terminated at any time prior to the Closing
as follows: (a) by mutual written consent of Sellers and MCA; (b) by either
Seller or MCA if the other has breached or failed to perform in any material
respect any of its representations, warranties, covenants or other agreements
contained in this Agreement which is incapable of being cured or is not cured
within thirty (30) days of written notice of default; (c) by MCA if any of the
conditions set forth in Sections 5.01 or 5.02 have not been satisfied on or
prior to Closing; (d) by Sellers if any of the conditions set forth in Section
5.01 and 5.03 have not been satisfied on or prior to Closing.

6.02

Survival of Representations and Warranties.  The covenants, representations and
warranties contained herein shall survive the Closing of the Exchange
Transaction.

ARTICLE VII

MISCELLANEOUS

7.01

Notices.  All notices and other communications under this Agreement to any Party
shall be in writing and shall be deemed given when delivered to that Party, sent
by facsimile transmission (with electronic confirmation) to that Party at the
facsimile number for that Party set forth below, mailed by U.S. mail (postage
prepaid and return receipt requested) to that Party at the address for that
Party set forth below, or delivered by Federal Express or any similar express
delivery service for delivery to that Party at that address:





5




If to JGE:

Jet Global Energy Limited

Room 2105, 21/F Office Tower

Langhorn Place

8 Argyle Street, Mongkok

Hong Kong

Attn: Lisa Wong

Fax: (852) 2780-0013

Seller:

Jet Global International Investment Group Limited

Room 2105, 21/F Office Tower

Langhorn Place

8 Argyle Street, Mongkok

Hong Kong

If to MCA:

MCA Holdings Corporation

Suite 628

138 4th Av., S.E.

Calgary, Alberta

Canada  T2G 4Z6

Attn:  Danny Cheng

Fax: (403) 228-3013

With a copy to:

Richard Jones, Esq.

Jones, Haley & Mottern, P.C.

115 Perimeter Center Place

Suite 170

Atlanta, GA  30346

Fax: (770) 804-0500

Any Party may change its facsimile number or address for notices under this
Agreement at any time by giving the other Parties written notice of the change.

7.02

Non-Waiver.  No failure by a Party to insist upon strict compliance with a term
or provision of this Agreement, to exercise any right, or to seek a remedy is a
waiver of the right to insist upon such strict compliance, to exercise that or
any other right, or seek that or any other remedy at any other time.  This
Agreement may not be modified by custom or practice in the trade, by the actions
of the Parties or in any other manner except in writing signed by the party
against whom enforcement is sought.

7.03

Headings.  The headings of the various Articles and Sections of this Agreement
are not part of the context of this Agreement, are merely labels to assist in
locating such articles and Sections, and shall be ignored in construing this
Agreement.

7.04

Counterparts.  This Agreement may be executed in multiple counterparts, each of
which is an original, but all of which taken together are one and the same
Agreement.

7.05

Entire Agreement.  This Agreement (including the Exhibits and Schedules hereto)
constitutes the entire agreement between the Parties with respect to its subject
matter and supersedes all prior or contemporaneous discussions, negotiations,
agreements and understandings (both written and oral) among the Parties with
respect to such subject matter; and may be amended only by a writing signed by
all Parties.

7.06

Governing Law.  This Agreement is governed by and shall be construed in
accordance with the laws of Georgia, without regard to its principles of
conflicts of law.  The Parties irrevocably submit to the jurisdiction and venue
of any federal or state court in the Atlanta, Georgia over any dispute arising
out of this Agreement and agree that all claims related= to any dispute related
to this Agreement shall be heard and determined in any such court.  The Parties
irrevocably waive, to the fullest extent permitted by law, any objection they
may have to the venue of any dispute brought in any such court or any defense of
inconvenient forum for the maintenance of the dispute.  The Parties irrevocably
consent to process being served upon them in any site, action or proceeding
before any such court by delivering as provided for notices in Section 7.01 of
this Agreement.  All rights and remedies of each Party under this Agreement are
cumulative and are in addition to all other rights and remedies available to the
Party from time to time, whether under this Agreement otherwise.

7.07

Binding Effect; Assignment.  This Agreement is binding upon, inures to the
benefit of and is enforceable by and against the Parties and their respective
heirs, personal representatives, successors and permitted assigns.  Neither this
Agreement nor any of the rights, interests or obligations under this Agreement
may be transferred or assigned by any of the Parties without the prior written
consent of the other Parties and any attempted assignment in violation of this
provision is void.

7.08

Expenses.  Except as otherwise specifically provided in this Agreement, each
party shall pay the expenses they may incur in connection with the transactions
contemplated by this Agreement, including without limitation the fees and
expenses of legal counsel, accountants and financial advisors.

7.09

Severability.  If any provision of this Agreement is determined by a court or
other government entity to be unenforceable, the Parties shall cooperate in good
faith to rewrite such provision so that it is enforceable to the maximum extent
permitted by applicable law, and the Parties shall abide by the provisions as
rewritten.  If any provision of this Agreement cannot be rewritten, the
provision shall be severed from this Agreement, but every other provision of
this Agreement shall remain in full force and effect.





6










IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the Effective Date:

JET GLOBAL ENERGY LIMITED







By: /s/ Lisa Wong

       Authorized Officer







JET GLOBAL INTERNATIONAL INVESTMENT GROUP LIMITED







By: /s/ Lisa Wong

       Authorized Officer







MCA HOLDINGS CORPORATION







By: /s/ Wai Leung Cheng

       Authorized Officer





{A0037385.DOC}


